674 N.W.2d 1 (2004)
2004 ND 18
In the Matter of the APPLICATION FOR DISCIPLINARY ACTION AGAINST Richard C. WILKES, a Member of the Bar of the State of North Dakota.
Disciplinary Board of the Supreme Court of the State of North Dakota, Petitioner,
v.
Richard C. Wilkes, Respondent.
No. 20040012.
Supreme Court of North Dakota.
January 26, 2004.
INTERIM SUSPENSION CONTINUED.
PER CURIAM.
[¶ 1] An Application for the Interim Suspension of Richard C. Wilkes, a member of the bar of North Dakota, was filed January 8, 2004, under N.D.R. Lawyer Discipl. 3.4, and served on Wilkes. On January 15, 2004, with no response or request for hearing having been filed by Wilkes as permitted by N.D.R. Lawyer Displ. 3.4(B), this Court entered an Order for the Interim Suspension of Wilkes, Disciplinary Board v. Wilkes, 2004 ND 13, 673 N.W.2d 614 based on information that Wilkes had committed misconduct and that there is a substantial threat of irreparable harm to the public.
[¶ 2] Following entry of the Order for Interim Suspension, Wilkes requested, under N.D.R. Lawyer Discipl. 3.4(B), an opportunity to demonstrate that the Order should not remain in force. A Response to Order of Interim Suspension, Affidavit of Jon J. Jensen, and Exhibits in Support were filed January 21, 2004.
[¶ 3] Wilkes asserts there is insufficient evidence to establish that his conduct is causing or is likely to cause immediate and serious injury to a client or the public. He further asserts the heirs of the two estates will be adequately protected through the investigation of Disciplinary Counsel and through their recent retention of their own counsel within the State of North Dakota.
[¶ 4] A hearing was held in this matter on January 22, 2004. Wilkes' counsel and Disciplinary Counsel presented arguments to the Court. Subsequent to the argument, an Affidavit of Richard C. Wilkes and a Reply of Disciplinary Counsel were filed.
[¶ 5] Wilkes has not demonstrated to the satisfaction of this Court that the Order of Interim Suspension should not be continued for the protection of the public. It is therefore ORDERED that this Court's Order of Interim Suspension entered January 15, 2004, is continued in effect.
[¶ 6] GERALD W. VANDE WALLE, C.J., and WILLIAM A. NEUMANN, DALE V. SANDSTROM, MARY MUEHLEN MARING, and CAROL RONNING KAPSNER, JJ., concur.